Citation Nr: 0809981	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO. 06-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to December 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, denied 
service connection for a back condition.

In November 2007, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal, along with a waiver of RO jurisdiction of 
such evidence. The Board accepts this evidence for inclusion 
in the record on appeal. See 38 C.F.R. § 20.1304 (2007).

In December 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 


FINDING OF FACT

A back condition has not been shown to have been incurred in 
or aggravated by service.


CONCLUSION OF LAW

The criteria to establish service connection for a back 
condition have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2004, prior to the original adjudication of the claim. This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. A March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and Social Security Administration (SSA) 
records are associated with the claims file. Additionally, 
the veteran presented testimony at a Board hearing in support 
of his claim and the hearing transcript is of record.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

Initially, the Board notes that during the December 2007 
Board hearing, there was discussion that the veteran had 
previously been denied service connection for a back 
condition soon after his discharge from service. However, 
review of the claims file reveals that there was no denial of 
service connection for a back condition prior to the April 
2005 rating decision that is currently on appeal. The only 
prior rating decision deciding an issue of service connection 
is a September 1980 rating decision that granted service 
connection for residuals of a fracture to the left clavicle. 
Therefore, as the veteran has not previously been denied 
service connection for a back condition, the issue has been 
characterized as a new claim for service connection as shown 
on the title page and will be adjudicated as such.

The veteran contends that his back condition is related to 
his service. During his December 2007 Board hearing, he 
asserted that while he was in service during a road march, he 
was carrying a heavy rucksack and pulled the muscles in his 
back. He stated that he was off duty for a while after that 
injury. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show that in August 
1978, he complained of lower back pain. His October 1979 
separation examination was normal regarding his back and he 
did not report having any recurrent back pain in his Report 
of Medical History.

Post-service, the first evidence of a back condition is found 
in July 1994, at which time a medical record from C.G., D.C., 
a chiropractor, shows that the veteran reported having no 
past history of back pain other that a broken rib in 1987. 
Examination of the thoracolumbar spine revealed normal ranges 
of motion. There was mild spasm of the right upper and left 
mid-thoracic spine, which the chiropractor opined was 
consistent with past history of a rib fracture. 

Records from Presbyterian Healthcare from 1996 to 1997 are 
also of record. A February 1996 record shows that the veteran 
reported a previous history of a back injury in service. The 
veteran stated that three weeks prior to the current 
examination, he began to have low back pain. A March 1996 
record shows the veteran had significant problems with his 
back for the past several weeks. The diagnosis was severe 
lumbar strain and spasm, doubt disc disease. An April 1996 
record shows that the veteran reported an onset of pain in 
his back after he took a shower one morning and bent forward 
to dry his feet. The diagnosis was mechanical low back pain 
with significant inflexibility in the lower extremities and 
lumbar paraspinals. A June 1997 record shows the veteran 
reached up to grip a handle on the truck and strained his 
right low back. An August 1997 record shows that the veteran 
reported having back pain that began on August 25, 1997 while 
he was removing manhole covers and throwing them into a 
truck. When he removed the second manhole cover, he twisted 
to throw it in the truck and pulled his back to the right. 
The diagnosis was internal disc derangement, similar to a so-
called fractured disc in the lower lumbar region, 
specifically at L5-S1. Another August 1997 record shows that 
the veteran had a preexisting injury in June 1997 to his low 
back when he slipped off a heavy equipment truck.

A September 2000 non-VA X-ray of the back revealed no 
abnormalities of the lumbar spine. An October 2000 non-VA 
physical therapy record shows that the veteran reported 
injuring his back while at work in September 2000. He stated 
that while he was shoveling asphalt, he lifted a large piece 
of asphalt and subsequently heard a loud pop. An October 2000 
non-VA X-ray of the back revealed small central protrusions 
at L3-4 and L4-5.

A February 2001 treatment record from B.R., M.D. shows a 
diagnosis of lumbar strain and lumbar degenerative disc 
disease. A March 2001 VA treatment record shows the veteran 
had a history of back injuries and the recent one was in 
September 2000.

An April 2002 medical record from J.F., M.D. shows that the 
veteran reported an injury in September 2000 when he lifted a 
piece of asphalt weighing 85 pounds. He was initially seen at 
the emergency room. X-ray of the spine revealed no 
abnormalities. The diagnoses were small central disc 
protrusion, L3-4 and L4-5, right L4 and L5 sensory 
radiculopathy, and mechanical back pain. Dr. J.F. opined that 
to a reasonable degree of medical probability, the veteran's 
L3-4 and L4-5 disc protrusion, his right L4 and L5 sensory 
radiculopathy, and his mechanical low back pain were causally 
related to the incident that occurred while he was working in 
September 2000.

A May 2005 record from C.G., M.D. shows that the veteran 
reported that he injured his back in 2000 when lifting an 80 
pound piece of asphalt and since that time, he had ongoing 
back pain. The diagnosis was degenerative disc disease and 
herniated disc.

An August 2006 physical therapy report from T.B. shows that 
the veteran originally injured his back in September 2000. He 
also developed severe low back pain in May 2005 when he 
turned to talk to someone as he left work. He had not worked 
since the May 2005 re-injury.

Based on the review of the evidence of record, the first 
objective evidence of post-service treatment for the 
veteran's back is shown in July 1994, which is approximately 
15 years after the veteran's discharge from service. The 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

However, during his December 2007 Board hearing, the veteran 
testified that soon after service, he received treatment for 
his back at a VA hospital, which included receiving lidocaine 
shots. The RO has requested records from the VA hospital 
dated soon after the veteran's discharge from service, but 
those records are deemed unavailable. The appellate courts 
have observed that in the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran. Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997) (holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). Here, although the 
veteran asserts that he received treatment after his 
discharge from service for his back, there is no 
corroborating objective evidence to show such treatment. In 
addition, although the veteran had one instance of a 
complaint of back pain while in service, upon separation from 
service, he did not complain of any recurrent back pain and 
his separation examination was found to be normal. Therefore, 
the Board finds that the veteran's testimony that he received 
treatment for his back soon after his discharge from service 
is inconsistent with the service separation medical records 
and the lack of objective medical evidence of record showing 
such treatment.

Further, the veteran was first shown to have degenerative 
disc disease in February 2001, which is more than one year 
after his discharge from service. Therefore, service 
connection for a back condition on a presumptive basis as due 
to a chronic disability (arthritis) is not warranted. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, although the veteran has reported in his post-
service medical records that he initially injured his back in 
service, all of his post-service treatment indicates that the 
veteran sought treatment for his back due to post-service 
injuries such as work-related injuries and twisting injuries 
while performing daily activities. Significantly, the April 
2002 non-VA physician, Dr. J.F., opined that the veteran's 
back disabilities were due to his September 2000 work-related 
injury.

Therefore, as there is no medical evidence or opinion 
suggesting a relationship between the veteran's current back 
condition and his service, and the only competent evidence of 
record relates the veteran's current back condition to a 
post-service work-related injury, service connection for the 
veteran's back condition is not warranted.

The Board has considered the veteran's assertions (to include 
those advanced during the December 2007 Board hearing). The 
veteran is certainly competent to report his symptoms. See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, 
as indicated above, this claim turns on the medical matter of 
nexus (or relationship) to service-a matter within the 
province of trained medical professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994). To whatever extent the 
veteran's statements are being offered to support the matter 
of nexus, as the veteran is shown to be a layperson without 
the appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). As the veteran's lay 
assertions have no probative value regarding nexus of his 
back condition, they simply do not constitute persuasive 
evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for a back condition must be denied. In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not for application. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


